 In the Matter Of WESTINGHOUSE ELECTRIC & MFG. CO., PERSI-IING ROAD-PLANT, CHICAGO, ILLINOISandUNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, (C. I. 0.)Case No. R-3329.-Decided December 10, 1941Investigation and Certification of Representatives:stipulationfor certificationupon pay-roll check.Mr. Charles A. Graham,for the Board.Mr. R. E. Powers,of Chicago, Ill., for the Company.Mr. Ernest DeMaio,of Chicago, Ill., for the United.Mr. Robert N. Cook,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 25, 1941, United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations,herein called the United, filed with the Regional Director for the,Thirteenth Region (Chicago, Illinois), a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees at the Pershing Road Plant of Westinghouse Electric &Mfg. Co., Chicago, Illinois, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 5, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act, and Article III, Section 3, of National Labor Relations,Board Rules and Regulations-Series 2, ; as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On Novem-ber 14, 1941, the Company, the United, and the Regional Director forthe Board, entered into a "STIPULATION FOR CERTIFICATION UPON PAY-ROLL CHECK."Pursuant to the stipulation, on November 14, 1941, the RegionalDirector conducted a pay-roll check among all watchmen employed37 N. L R B., No. 75.464 WESTINGHOUSE ELECTRIC & MFG. CO.465by the Company at its Pershing Road Plant, excluding the chief;watchman, to determine whether or not these employees desired to berepresented by the United for the purposes of collective bargaining.On November 14, 1941, the Regional Director issued and duly served-upon the parties his Pay-Roll Check Report.No objections to thePay-Roll Check Report have been filed by any of the parties.In his report, the Regional Director reported as follows concern-ing the results of his pay-roll check :Total number of eligible watchmen___________________________7Total number of eligible watchmen designating the United asrepresentative for the purposes of collective bargaining------5Upon the basis of the stipulation and Pay-Roll Check Report andthe entire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Pershing Road Plant of Westinghouse.Electric &Mfg. Co., Chicago,Illinois, withinthe meaningof Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All watchmen employed at the Pershing Road Plant of Westing-house Electric & Mfg. Co., excluding the chief watchman, constitutea ,unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.United Electrical, Radio &, Machine Workers of America has beendesignated and selected by a majority of all watchmen, excluding thechief watchman, as their representative for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, has been designated and selected by a majority of all watch-men at the Pershing Road Plant of Westinghouse Electric & Mfg.-Co., excluding the chief watchman, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the Act, United Electrical, Radio & MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.